Title: From John Adams to John Laurens, 8 May 1781
From: Adams, John
To: Laurens, John



Sir
Amsterdam May 8. 1781

I have received the Letter you did me the Honour to write me, on the 28th. of April. I most Sincerely congratulate you, on the most essential Aid you have obtained from the Court of Versailles, who upon this Occasion have done as much Honour to their own Policy, as essential Service to the United States. By a Conduct like this, which it is easy for France to hold, and which does as much service to the common Cause as the Same Sum of Money possibly could in any other Way, a Foundation will be laid of Affection and Confidence which will last long after this War shall be finished. I wish that other Nations had as much Wisdom and Benevolence as France, indeed as much Knowledge of their true Interests. In this Case the Burden upon France would be less.
I accept with Pleasure the Trust with which you Honour me, but I Shall not think my self at Liberty to draw any Bills in Consequence of it, untill the Invoices and Vouchers, are produced to me, to the Satisfaction of Major Jackson, who will be so good as to give me his Approbation in Writing. I am very happy to find that it is in your Power to assist Commodore Gillon upon this occasion, whose Industry, Skill and Perseverance, have merited every assistance that can be legally given him.
Major Jackson, Sir shall have every Advice and Assistance in my Power to afford him, and I am much mortified that I am not to have an opportunity of shewing you, in Person, the Respect which I have for your Character, as well as that affection which I feel for the son of one of the worthiest Friends I ever had. Alass! When will he be able to obtain his own Liberty, who has so nobly contended for that of others?
I have communicated my Credentials to the States General, who after the Deliberations which the Form of their Constitution requires, will determine whether they can receive them or not. It will probably be long, before they decide. It is of vast Importance to obtain, if possible, an Acknowledgment of our Independance, by the maritime Powers, before the Conferences for Peace Shall be opened. Otherwise, it is not possible to foresee, how many Intrigues and how much Chicanery, We may have to encounter.
I have the Honour to be, with very great Esteem and Respect, sir your most obedient and most humble servant.
